 In the Matter of EL PASO-YSLETA Bus COMPANY, INC.'andDIVISION1256,AMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAYSAND MOTOR COACH EMPLOYEES OF AMERICA, A. F. L.Case No. 33-CA-45.Decided September 08,1950DECISION AND ORDEROn July 26, 1950, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached. hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report, the exceptions, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, El Paso-Ysleta Bus Com-pany, Inc., El Paso, Texas, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Division 1256, Amalga-mated Association of Street, Electric Railways and Motor Coach Em-ployees of America, A. F. L., as the exclusive representative of all itsx This appears to be the correct name of the Respondentrather thanthe name in thecaption ofthe Intermediate Report.91 NLRB No. 84.590 EL PASO-YSLETA BUS COMPANY, INC.591employees in the appropriate unit with respect to rates of pay, wages,hours of work, and other conditions of employment; and(b) In any other manner interfering with the effects of Division1256,Amalgamated Association of Street, Electric Railways andMotor Coach Employees of America, A. F. L., to negotiate for orrepresent the employees in the aforesaid unit as exclusive bargainingagent.2.Take the following affirmative action, which it is found willeffectuate the policies of the Act :(a)Bargaincollectively with the Division 1256, Amalgamated As-sociationof Street, Electric Railways and Motor Coach Employees ofAmerica, A. F. L., as the exclusive representative of the employeesin the bargaining unit described in the Intermediate Report attachedhereto;(b)Post in conspicuous places at its terminal in El Paso, Texas, inall places where notices to employees are customarily posted, copies ofthe notice attached hereto marked Appendix 2Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region(Fort Worth, Texas), shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Respondent to in-sure thatsaidnotice shall not be altered, defaced, or covered by anyother material;(c)Notify the said Regional Director in writing within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with DIVISION 1256,AMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAYS ANDMOTOR COACH EMPLOYEES OF AMERICA, A. F. L., as the exclusiverepresentative of all employees in the following bargaining unitwith respect to rates of pay, hours of employment, or other condi-2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words : "Decision and Order" the words:"Decree of theUnited States Court of Appeals Enforcing." 592DECISIONSOF NATIONALLABOR RELATIONS BOARDtions of employment, and if an understanding is reached, embodysuch understandingin a signedagreement :All bus.drivers, including relief drivers and the night man,employed by Respondent, but excluding the manager,super-intendents, office employees, and supervisors as defined in theNational Labor Relations Act.ELPASO-YSLETABusLINE, INC.,Employer.Dated -------------- By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Joseph A. Butler,for the General Counsel.Burges, Scott&Hulse, by Mr.J.F.Hulse,of El Paso, Tex.,for Respondent.STATEME\T OF THE CASEUpon a charge dated May 22, 1950, duly filed by Division 1256,AmalgamatedAssociation of Street,Electric Railways and Motor Coach Employees of America,A. F. L. (herein called the Union), the General Counsel of the National LaborRelations Board(called herein respectively the General Counsel and the Board),by the Regional Director for the Sixteenth Region(Fort Worth,Texas),issueda complaint dated July 6, 1950, against El Paso-Ysleta Bus Line, Inc.(hereincalled Respondent), alleging that Respondent had engaged and was engagingin unfair labor practices affecting commerce within the meaning of Sections 8(a) (5) and 2(6) and(7) of the NationalLaborRelations Act, as amended(herein called the Act), 61 Stat. 136. Copies of the charge, the complaint, anda notice of hearing were duly served upon Respondent and the Union.With respect to the unfair labor practices,the complaint alleged in substancethat on or about December 1, 1949, and thereafter,Respondent refused tobargain collectively with the Union as the exclusive representative of the Re-spondent's employees in an appropriate unit.Respondent's answer, while admitting its refusal to bargain with the Union,denied that its business affects commerce within the meaning of Section 2 (6)and (7) of the Act.Pursuant to notice a hearing was held in El Paso, Texas,on July 19, 1950,before the undersigned Trial Examiner,AllenMacCullen, duly designated bythe Chief Trial Examiner.The General Counsel and Respondent were repre-sented by counsel.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence upon the issues was afforded all parties.Both parties elected to stipulate all of the facts, and waived oral argument andthe filing of briefs. E,L PASO-YSLETA BUS COMPANY, INC.Upon the entire record in the case, I make the following :FINDINGS OF FACTI.THE BUSINESSOF RESPONDENT593,Respondent is a Texas corporation, maintaining its principal office at El Paso,Texas, and is engaged in the transportation of passengers by motor bus betweenEl Paso and Ysleta, Texas, and intermediate points.Respondent owns andoperates approximately 13 busses and transports approximately 62,000 passengersamonth.During 1947 the total revenue for all passengers transported was.$84,052.27, and during the first 6 months of 1948 the revenue was $48,428.35.'Respondent's operations are not licensed by the Interstate Commerce Commis-sion, and there is no exchange of passengers with any other transportation sys-tem.Respondent regularly transports to and from work employees of severalnational enterprises over which the Board has asserted jurisdiction in otherproceedings.These include The Phelps Dodge Corporation and two large oilcompanies.In accordance with the Board's decisions in the representationcase2 and inthe unfair labor practice case' both involving Respondent, I find, contrary toRespondent's contention, that Respondent is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III. THE UNFAIR LABOR PRACTICESThe parties stipulated, and I find that following a representation proceedingbefore the Board, the Board found that all bus drivers of Respondent, includingthe relief drivers and the night man, but excluding the manager, superintendents,office employees, and supervisors as defined in the Act, constituted a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act; that following such representation proceeding an election byemployees in said unit was held, and thereafter pursuant to the result of saidelection the Union was certified by the Board as the bargaining representativeof the said employees; that on or about October 14, 1949, the Union requestedRespondent to bargain collectively in respect to rates of pay, wages, hours ofemployment, or other conditions of employment with the Union as the exclusiverepresentative of all of the employees of Respondent in the said unit, and thatthe Respondent did refuse and has continued to refuse to bargain collectivelywith the Union, and by such conduct has violated Section 8 (a) (5) of the Act.1At the hearing the parties stipulated that the commerce facts offered and received atprior hearings involving Respondent in a representation proceeding,79 NLRB 1068, andunfair labor practice case, 85 NLRB 1149,be considered in the present case the same asif incorporated in the present record as reflecting the business being conducted by Respond-ent for the period material to the issues in this case,and I find that during the year 1949and the first half of 1950,the nature and volume of Respondent's business remained sub-stantially the same as shown for 1947 and 1948.2El Paso-Ysleta Bus Company,Inc.,79 NLRB 1068.'El Paso-Ysleta Bus Line,Inc.,85 NLRB 1149. 594DECISIONS OF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and territories, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action necessary to effectuate the policies of the Act.Having found that the Respondent on or about October 14, 1949, and thereafter,refused to bargain with the Union as the exclusive representative of its em-ployees in an appropriate unit, it will be recommended that the Respondent,upon request, bargain collectively with the Union.Upon the basis of the foregoing findings of fact, and upon the entire record,the undersigned makes the following :CONCLUSIONS OF LAW1.Division 1256, Amalgamated Association of Street, Electric Railways andMotor Coach Employees of America, A. F. L., is a labor organization within themeaning of Section 2 (5) of the Act.2.All bus drivers, including relief drivers and the night man, employedbyRespondent, but excluding the manager, superintendents, office employees, andsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3.On October 14, 1949, Division 1256, Amalgamated Association of Street,Electric Railways and Motor Coach Employees of America, A. F. L., was, and atall times since, has been, and now is the exclusive representative of all employeesin the unit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing on October 14, 1949, and at all times thereafter, to bargain withthe above-named Union as the exclusive representative of the employees in theappropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]